UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1186


In re: AZANIAH BLANKUMSEE,

                    Petitioner.



    On Petition for Writ of Mandamus. (8:19-cv-00175-DKC; 8:16-cv-03436-PWG;
                                8:18-cv-00106-PWG)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Azaniah Blankumsee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Azaniah Blankumsee petitions for a writ of mandamus seeking an order from this

court directing the district court judge to recuse himself from adjudicating Blankumsee’s

legal proceedings. We conclude that Blankumsee is not entitled to mandamus relief.

       Mandamus is a drastic remedy and should be used only in extraordinary

circumstances.   Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n of Durham, 860 F.2d 135, 138 (4th Cir. 1988).

       We have reviewed Blankumsee’s petition and conclude that he has not established

the existence of extraordinary circumstances warranting mandamus relief. “[J]udicial

rulings alone almost never constitute a valid basis for a bias or partiality motion.” Liteky

v. United States, 510 U.S. 540, 555 (1994). Moreover, mandamus may not be used as a

substitute for appeal, In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Accordingly, we deny Blankumsee’s petition for a writ of mandamus and his motion for

a certificate of appealability. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                             2